DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed August 20, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received August 20, 2020 are acceptable for examination purposes.
Specification
The specification received August 20, 2020 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the term “pin” in claims 1-19 is used by the claim to mean “plate,” while the accepted meaning is “a small thin piece of material with a point at one end.” Pins are understood to be a shape such as a peg, or slender elongated object and not conventionally understood to be a plate as then also recited in the application.  As the cooling element is a plate rather than a pin, the specification should be amended to consistently reflect the shape consistent with plain meaning for terms.  Appropriate correction is required.
Claim Objections
Claims 1-19 are objected to because of the following informalities: 
a.  With respect to claims 1-9, the claims recite a preamble ending with “each of the battery modules comprising”.  In the body of the claims, the claims include a partition disposed between adjacent modules.  The preamble of the claim and the body of the claim are not in agreement as preamble ends by stating what each of the plurality of unit modules comprise but the body of the claim then recites features (partition, pressure pad, etc.) which are separate from (such as disposed between) unit modules.  Original claim 1 could be better expressed, in part, as follows:
“A battery module assembly comprising:
a plurality of unit modules stacked therein, each of the plurality of unit modules comprising:
a cartridge … cartridge therebetween; and
	a partition having a tetragonal frame shape and including an internal empty space, wherein the partition is disposed between adjacent unit modules among the plurality of unit modules.”;
b.  With respect to claims 15-19, the claims recite a preamble ending with “each of the plurality of cartridges comprising”.  In the body of the claims, the claims include a partition disposed between adjacent cartridges.  The preamble of the claim and the body of the claim are not in agreement as preamble ends by stating what each of the plurality of unit cartridges comprise but the body of the claim then recites features (partition, pressure pad) which are separate from (such as disposed between) cartridges.  Original claim 15 could be better expressed as:
“A battery module assembly comprising:
a plurality of cartridges stacked therein, each of the plurality of cartridges comprising:
a cooling pin … a frame configuring a border of the cooling pin; and
	a partition having a tetragonal frame shape and filling an interval between a frame of a cartridge and a frame of another cartridge adjacent to the cartridge.” ;
	c.  Claim 3 recites “the other unit module” which is previously recited in claim 3 as “another unit cell module”.  It is suggested that reference to the another/other unit module in these claims should be consistent (for example, claim 3 should recite “the another unit module” at line 5 rather than “the other unit module”);
	d.  Claim 4 is objected to as the recitation to “a battery cell included in a unit module” would appear to be one of the battery cells of the unit module already recited in claim 1.  The term “a battery cell included in a unit module” could be alternatively expressed as “a battery cell included in the unit module” (see claim 12 for exemplary language);
e.  Claim 5 recites “the other unit module” which is previously recited in claim 4 as “another unit cell module”.  It is suggested that reference to the another/other unit module in these claims should be consistent (for example, claim 5 should recite “the another unit module” at line 2 rather than “the other unit module”);
f.  Claim 6 does not terminate with a “.”;
g.  Claim 8 recites “the other unit module” which is previously recited in claim 8 as “another unit cell module”.  It is suggested that reference to the another/other unit module in these claims should be consistent (for example, claim 8 should recite “the another unit module” at lines 5-6 rather than “the other unit module”).  Claim 8 is objected to as the recitation to “a cartridge included in a unit module” would appear to be the cartridge of the unit module already recited in claim 1.  The term “a cartridge included in a unit module” could be better expressed as “the cartridge included in the unit module”;
h.  Claim 10 recites “the other unit module” which is previously recited in claim 10 as “another unit cell module”.  It is suggested that reference to the another/other unit module in these claims should be consistent (for example, claim 10 should recite “the another unit module” at lines 8 and 10 rather than “the other unit module”);
	i.  Claim 12 recites “the other unit module” which is previously recited in claim 10 as “another unit cell module”.  It is suggested that reference to the another/other unit module in these claims should be consistent (for example, claim 12 should recite “the another unit module” at lines 1 and 4 rather than “the other unit module”). This also applies to the use of “the other” in claims 13-14;
	j.  Claim 16 recites “the other cartridge” which is previously recited in claim 15 as “another cartridge”.  It is suggested that reference to the another/other cartridge in these claims should be consistent (for example, claim 16 should recite “the another cartridge” at lines 4-5 rather than “the other cartridge”).  Claim 16 also recites “a cooling pin of the cartridge” which could be better expressed as “the cooling pin of the cartridge” as claim 16 already recites the cooling pin of the cartridge in claim 16.  Also, the phrase “a pouch type battery cell … of the cartridge” in claim 16, lines 2-3 which claim 15 already recites pouch type battery cells attached to the cooling pin (see claim 15, lines 3-4).  Thus the term “a” with respect to the pouch type battery cell should tie back to one of the pouch type battery cells of claim 15 (for example, expressed as “one of the pouch type battery cells”;
k. Claim 19 recites “the other cartridge” which is previously recited in claim 15 as “another unit cartridge”.  It is suggested that reference to the another/other cartridge in these claims should be consistent (for example, claim 19 should recite “the another cartridge” at line 2 rather than “the other cartridge”).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-19 are indefinite with respect to the cooling “pin” having a “plate” shape.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pin” in claims 1-19 is used by the claim to mean “plate,” while the accepted meaning is “a small thin piece of material with a point at one end.” Pins are understood to be a shape such as a peg, or slender elongated object and not conventionally understood to be a plate as then also recited in the claims.  The term is indefinite because the specification does not clearly redefine the term.  Applicant is advised to remove the term “pin” from the claims to overcome this rejection.
Claim 1 is unclear with respect to the number of pouch type battery cells present therein.  According to claim 1, at lines 4-5, two pouch type battery cells are mounted on each of both side surfaces of the cooling pin/plate.  As expressed, the claim is unclear with respect to the number of cells provided therein and the relationship of each of the cells with respect to the cooling pin/plate.  The number of cells could appear to define two cells mounted on each side, or four total cells (two cells on each side of the cooling pin/plate) or two cells total (one on one side and the other on the other side of the cooling pin/plate).  However, the dependent claims 2-9 appear to recite “the two pouch type battery cells” which would imply only two cells in each unit module.  For purposes of claim interpretation, the number of cells has been interpreted to be only two cells, one cell mounted on one side surface of the cooling pin/plate and the other mounted on the other opposing side surface (both surfaces, one cell on opposing side surfaces) of the cooling pin/plate.   Applicant is advised to amend the claims to clearly recite the number of battery cells and the relationship of each cell with respect to the cooling pin/plate.  Claims 2-9 are dependent upon claim 1 and rejected for the same reasons; 
Claim 10 is unclear as written.  Notably, claim 10 recites mounting a battery cell (singular) on both side surfaces of a cooling pin/plate.  The language is not consistent as the claims appear to recite something other than the invention (mounting of a battery cell, that battery cell mounted on both side surfaces of the cooling pin/plate rather than the invention which is to mounting of two distinct battery cells (plural), one on each side surface of the cooling pin/plate).  Applicant is advised to amend claim 10 and all corresponding dependent claims to better clarify the battery cells (from the singular to the respective plural) in relation to the cooling pin/plate.    Claims 11-14 are dependent upon claim 10 and rejected for the same reasons (note that claims 10-14 should be amended throughout to clearly recite the battery cell(s) therein.  Thus if claim 10 is amended to recite battery cells, then claims 12-14 should consistently recite to the battery cells or one of the battery cells as appropriate (consistently referring to the battery cell(s) when using the definite article “the”).; 
Claim 15 is similarly is unclear as written.  Notably, claim 15 recites mounting a pouch type battery cell (singular) on each of both side surfaces of a cooling pin/plate.  The language is not consistent as the claims appear to recite something other than the invention (mounting of one battery cell on both side surfaces of the cooling pin/plate rather than the invention which is to mounting of two distinct battery cells (plural), one on each side surface of the cooling pin/plate).  Applicant is advised to amend claim 15 and all corresponding dependent claims to better clarify the battery cells (from the singular to the respective plural) in relation to the cooling pin/plate.   Claims 16-19 are rejected for the same reasons (note that claims 16-19 should be amended throughout to clearly recite the battery cell(s) therein.  Thus if claim 15 is amended to recite battery cells, then claims 15-19 should consistently recite to the battery cells or one of the battery cells as appropriate (consistently referring to the battery cell(s) when using the definite article “the”).
Claim 17 recites the limitation "the pouch type battery cell" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 recites plural battery cells therein as a battery cell is attached on each of both sides surfaces of the cooling pin (thus two battery cells).  Recitation in claim 17 to “the … battery cell” at lines 1-2 is indefinite as it is unclear which cell(s) claim 17 is referring to as plural cells are present in the claimed invention.  In addition, the manner in which claim 17 is worded appears to recite the battery cell (single cell) is attached on both sides of the cooling pin which is inconsistent with the invention and with claim 15 as a single battery cell is only fixed and attached to a given side of the cooling pin and not both sides as claimed in claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 3, 8, 10, 13, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck et al. (U.S. Patent Application No. 2010/0273042).
As to claim 1, Buck discloses a battery module assembly comprising a plurality of modules in a stack (Fig. 1) comprising:
a cartridge including a cooling pin 34 having a plate shape and two pouch type cells 16 mounted on each of both side surfaces of the cooling pin/plate 34 with the cartridge therebetween, wherein a partition 56 or 54 having a tetragonal frame shape and including an internal empty space is disposed between adjacent unit modules (a unit module of Buck defined by a pair of cells 16 disposed on opposing sides of cooling pin/plate 34 (Figs. 4-6)).

    PNG
    media_image1.png
    615
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    567
    798
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    560
    684
    media_image3.png
    Greyscale

As to claim 3, the partitions 56 and 54 are disposed between adjacent cartridges (a unit module of Buck defined by a pair of cells 16 disposed on opposing sides of cooling pin/plate 34 (Figs. 4-6) and the partition 56/54 have a width for compensating for an interval between adjacent cartridges due to a difference between the thicknesses of the cells and cartridge.  Notably the partition 56/54 have thicker regions, thinner regions and a frame shape which can attach to a given unit module as shown in Figs. 4-6, wherein the partitions can compensate for differences in dimensions of the cells and cartridge.
As to claim 8, Buck includes a fastening means 48 passing through corresponding guide holes formed in the partition 56/54 and component 52/50 of the each cartridge to form a stacked battery assembly (Figs. 1 and 4-6).
As to claim 10, Buck discloses a method of manufacturing the battery module assembly comprising a plurality of modules in a stack (Fig. 1) comprising:
Mounting a battery cell 16 on one side of the cooling pin 34 and mounting another battery cell 16 on the other side surface of the cooling pin having a plate shape with a cartridge;
Stacking another unit module on the unit module with partitions 54 or 56 having a tetragonal frame shape and including an internal empty space and 
Assembling the unit modules and partitions by using fastening means 48 passing through guide holes provided in each unit module component 52/50 and partition 56/54 (Figs. 1 and 4-6).
a cartridge including a cooling pin 34 having a plate shape and two pouch type cells 16 mounted on each of both side surfaces of the cooling pin/plate 34 with the cartridge therebetween, wherein a partition 56/54 having a tetragonal frame shape and including an internal empty space is disposed between adjacent unit modules (a unit module of Buck defined by a pair of cells 16 disposed on opposing sides of cooling pin/plate 34 (Figs. 4-6)).
As to claim 13, Buck includes a long bolt 48 passing through corresponding guide holes formed in the partition 56/54 and components 52/50 of the each cartridge to form a stacked battery assembly (Figs. 1 and 4-6).
	As to claim 15, Buck teaches of a battery module assembly with a plurality of cartridges (Fig. 1) each cartridge comprising:
	A cooling pin 34 having a plate shape, a pouch type battery cell 16 attached to one side surface of the cooling pin/plate 34 and another pouch type battery cell 16 attached to the other side surface of the cooling pin/plate 34;
	A frame 50/52 configuring a border of the cooling pin/plate 34; and
	A partition 54/56 having a tetragonal frame shape and filling an interval between a frame 50/52 of the cartridge and a frame of another cartridge adjacent to the cartridge (Figs. 1 and 4-6).
	As to claim 18, each frame 50/52/54/56 comprises corresponding guide holes for passing a long bolt 48 through the holes to form the stacked battery assembly (Figs. 1 and 4-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (U.S. Patent Application No. 2010/0273042) as applied to claims 1, 10 and 15, respectively above, and further in view of Bachmann et al. (DE 102013021549A).
	Buck does not teach of fixing and attaching the battery cells to the cooling pin/plate using double-sided tape.
	Bachmann teaches of providing a plurality of battery assemblies wherein two cells 6 are disposed on opposing sides of a common cooling pin/plate 8.  Bachmann further recognized that the cells and plate can be fixed and attached to each other using double-sided tape (para. [0031]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery of Buck to include double-sided tape between the pouch battery cells and intervening cooling plate as taught by Bachmann as it would have provided a convention method and design for fixing and attaching the battery pouch cells to a common cooling plate.
Claims 4-7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (U.S. Patent Application No. 2010/0273042) as applied to claims 1, 10 and 15, respectively above, and further in view of Bachmann et al. (DE 102013021549A).
	Buck does not teach of the presence of a pressure pad disposed through and internal space between pouch cell batteries of adjacent modules (claims 4, 12, 16), between an internal empty space of the partition (claims 5, 16), wherein the pressure pad transfers pressure generated within the battery module (claim 6), or the pad comprising a material having elasticity (claim 7).
	As to claims 4, 5, and 16, Bachmann teaches of providing a plurality of battery assemblies wherein two cells 6 are disposed on opposing sides of a common cooling pin/plate 8.  Bachmann further recognized a pressure pad (spring element or clamping mat 9, paras. [0032]-[0033]) is provided on a side of a unit module.  As to claims 6 and 7, The spring element functions to accommodate for changes in cell thickness due to state of charge, ageing, temperature, compensates for thickness differences and limits force of cells.  The material is an elastic material (paras. [0009], [0032]).  As to claims 5, 16: given the relative placement of the pads of Bachmann (on an outer side surface of a battery cell for a given unit assembly), upon importing the pads of Bachmann in the battery assembly of Buck, it would have been reasonable to place the pads in the internal space of a given partition 56/54 of Buck as it would have positioned the pads in the same manner as taught by Bachmann, essentially between adjacent cells of adjacent cartridges or modules.

    PNG
    media_image4.png
    718
    497
    media_image4.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery system of Buck to include elastic pressure pads disposed in the open spaces of the partitions of Buck between cells of adjacent modules/cartridges of Buck since it would have accommodated for changes in cell thickness due to state of charge, ageing, temperature, compensated for thickness differences and limits force of cells.
Claims 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (U.S. Patent Application No. 2010/0273042) as applied to claims 1, 10 and 15, respectively above, and further in view of Schwab et al. (U.S. Patent Application No. 2011/0183176).
	Buck does not teach of a cartridge in some of the unit modules comprising an insertion hole into which a temperature sensor for sensing temperature of the cooling pin is inserted (claim 9), inserting a temperature sensor, contacting the cooling pin into an insertion hole provided in a cartridge included in one of the unit module and the another/other unit module (claim 14), or the frame comprising an insertion hole into which a temperature sensor for sensing the temperature of the cooling pin is inserted (claim 19).
	As discussed above, the general design of Buck is to unit assemblies wherein a common cooling plate is provided with pouch cells disposed on adjacent sides of the cooling plate and additional partitions are provided surrounding these assemblies, oriented in a stacked configuration.  
	Schwab teaches of a battery unit wherein cells are disposed on opposite sides of a common cooling plate 86 and the unit assembly further includes an insertion hole through which a temperature probe 76 is disposed for sensing a temperature of the cooling plate 86 (paras. [0008], [0028], [0033],[0034] and Fig. 2).  The inclusion of a the temperature probe allows for better temperature monitoring of the battery unit and cells therein.  The frequency and number of temperature probes provided within an array of a stack of modules would have further been readily apparent to one of ordinary skill in the art so as to provide sufficient temperature monitoring across the entire stack.

    PNG
    media_image5.png
    321
    431
    media_image5.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery units of Buck to include a temperature probe inserted in a corresponding insertion hole of the frame/cartridge as needed as taught by Schwab since it would have allowed for better temperature monitoring of the batteries in a given unit and the battery system across the entire stack of the battery system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2015/0017504 teaches of battery cell units including a pair of cell disposed on opposing sides of a cooling plate.  A pad 21 is further disposed between adjacent units.  However, there is no additional tetragonal frame shape partition(s).  U.S. Patent No. 9,147,916 discloses battery units 26/28 and 34/36 disposed on opposite sides of respective cooling plates 30 and 38.  U.S. Patent Application No. 2017/0047620 discloses plural battery units each comprising a cooling plate with two battery cells provided, one on each side of the plate and surrounding frame/partition elements provided around each unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725